Title: To George Washington from Philip Richard Fendall, 28 October 1793
From: Fendall, Philip Richard
To: Washington, George


          
            Dear Sir
            Alexandria [Va.] 28th October 1793.
          
          The office of Surveyor of this District being vacant, by the resignation of Mr S.
              Hanson; I take the liberty of recommending Mr Vincent
            Gray to you as his Successour.
          Mr Gray has acted as deputy Collector for several years, and his conduct has been such
            as to give the highest satisfication to the Mercantile interest. I am so well convinced
            of his integrity and knowledge of the business that I can venture to assure you, that if
            he is so fortunate as to succeed, he will do credit to the appointment. with due respect
            I have the Honor to be, Dear Sir your most obedt Servt
          
            Phil. Rd Fendall
          
        